        Case 2:21-cv-00006-TOR     ECF No. 8    filed 03/02/21   PageID.59 Page 1 of 6




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    STEVEN BERNARD PALLETT,
                                                    NO: 2:21-CV-0006-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    STATE OF WASHINGTON,

11                              Respondent.

12         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

13   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

14   U.S.C. § 2254. Because it appears Petitioner lacks sufficient funds to prosecute this

15   action, his request to proceed in forma pauperis is granted and this action may

16   proceed without payment of the filing fee. Also before the Court are Petitioner’s

17   Motion for Vicarious Exhaustion of State Remedies and Motion to Compell (sic) for

18   Information. ECF Nos. 1 at 39-41, and 1 at 42-43.

19                               PROPER RESPONDENT

20         An initial defect with the Petition is that it fails to name a proper party as a



     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 1
        Case 2:21-cv-00006-TOR       ECF No. 8     filed 03/02/21   PageID.60 Page 2 of 6




 1 respondent. The proper respondent in a federal petition seeking habeas corpus relief

 2 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

 3 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

 4 petitioner is incarcerated, the proper respondent is generally the warden of the

 5 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d

 6 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal courts of

 7 personal jurisdiction. See Stanley, 21 F.3d at 360.

 8                            EXHAUSTION REQUIREMENT

 9          Petitioner challenges his 2017 Spokane County convictions for first degree

10   rape. ECF No. 1 at 1. He was sentenced to 10-years incarceration. Id. Petitioner

11   indicates that he appealed his conviction, but it was denied. Id. at 2. Petitioner

12   claims that he did not seek review by a higher court. Id. Petitioner did not raise the

13   issues he brings here, in state court. Id. at 6, 7, 9, 10.

14          In his grounds for relief, Petitioner argues that the State of Washington has no

15   jurisdiction to decide federal constitutional matters. ECF No. 1 at 17. It has long

16   been settled that state courts are competent to decide questions arising under the U.S.

17   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

18   state court, as much as it is that of the federal courts, when the question of the validity

19   of a state statute is necessarily involved, as being in alleged violation of any

20   provision of the federal constitution, to decide that question, and to hold the law void




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 2
        Case 2:21-cv-00006-TOR      ECF No. 8    filed 03/02/21   PageID.61 Page 3 of 6




 1   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

 2   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

 3   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

 4   to the contrary lack merit.

 5         Additionally, before a federal court may grant habeas relief to a state prisoner,

 6   the prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

 7   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 8   a prisoner give the state courts an opportunity to act on his claims before he presents

 9   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

10   petitioner has not exhausted a claim for relief so long as the petitioner has a right

11   under state law to raise the claim by available procedure. See id.; 28 U.S.C. §

12   2254(c).

13         To meet the exhaustion requirement, the petitioner must have “fairly

14   present[ed] his claim in each appropriate state court (including a state supreme court

15   with powers of discretionary review), thereby alerting that court to the federal nature

16   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

17   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

18   the factual or legal bases for that claim and by alerting the state court “to the fact

19   that the . . . [petitioner is] asserting claims under the United States Constitution.”

20   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 3
        Case 2:21-cv-00006-TOR     ECF No. 8    filed 03/02/21   PageID.62 Page 4 of 6




 1   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

 2   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.

 3         Furthermore, to fairly present a claim, the petitioner “must give the state

 4   courts one full opportunity to resolve any constitutional issues by invoking one

 5   complete round of the State’s established appellate review process.” O’Sullivan,

 6   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

 7   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

 8   (1971). It does not appear from the face of the Petition or the attached documents

 9   that Petitioner has exhausted his state court remedies as to each of his grounds for

10   relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

11   court remedies and seeks to establish exhaustion by vicariously asserting Scott A.

12   Fischer’s claimed exhaustion of his remedies. ECF No. 1 at 39. Petitioner cites no

13   authority which would support application of the vicarious exhaustion rule in the

14   context of a federal habeas action brought under § 2254. Moreover, another Court

15   has disagreed with the proposition that Mr. Fischer properly exhausted his state court

16   remedies on the issues before this Court. See Power v. Washington, No. C20-0434-

17   BJR-MAT, 2020 WL 4227815, at *2 (W.D. Wash. May 14, 2020), report and

18   recommendation adopted, No. C20-0434-BJR, 2020 WL 4226521 (W.D. Wash. July

19   22, 2020). Accordingly, this Court rejects Petitioner’s proposal that he be relieved

20   of the exhaustion requirement.




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 4
        Case 2:21-cv-00006-TOR      ECF No. 8    filed 03/02/21   PageID.63 Page 5 of 6




 1                   GROUNDS FOR FEDERAL HABEAS RELIEF

 2         Essentially, Petitioner asserts that the Washington state constitution

 3   contradicts the federal constitution regarding the Fifth Amendment right to

 4   presentment or indictment of a Grand Jury. He claims “no bill of indictment” was

 5   brought against him rendering his arrest, conviction and imprisonment illegal.

 6   Petitioner asserts that the Washington state constitution contradicts the federal

 7   constitution regarding the Fifth Amendment right to “presentment or indictment of

 8   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

 9   his arrest, conviction and imprisonment illegal.

10         Petitioner seems to argue that because the state courts have defied “federally

11   established procedures and processes for the adjudication of crimes” only “a court

12   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

13   assertion that “due process of the law was ignored” is unsupported by his factual

14   allegations.

15         The United States Supreme Court stated long ago: “Prosecution by

16   information instead of by indictment is provided for by the laws of Washington.

17   This is not a violation of the Federal Constitution.”         See Gaines v. State of

18   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

19   contrary presented in his four grounds for federal habeas relief are legally frivolous.

20         Because it plainly appears from the petition and the attached exhibits that




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 5
        Case 2:21-cv-00006-TOR     ECF No. 8    filed 03/02/21   PageID.64 Page 6 of 6




 1   Petitioner is not entitled to relief in this Court, IT IS ORDERED:

 2      1. The petition, ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing

 3         Section 2254 Cases in the United States District Courts.

 4      2. Petitioner’s Motion for Vicarious Exhaustion of State Remedies and Motion

 5         to Compell (sic) for Information, ECF Nos. 1 at 39-41, 1 at 42-43, are

 6         DENIED.

 7      3. The Court finds that any appeal of this Order would not be taken in good

 8         faith and would lack any arguable basis in law or fact. Accordingly, the

 9         Court hereby REVOKES Plaintiff’s in forma pauperis status. If Plaintiff

10         seeks to pursue an appeal, he must pay the requisite filing fee.

11         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

12   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

13   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

14   taken in good faith, and there is no basis upon which to issue a certificate of

15   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

16   appealability is therefore DENIED.

17         DATED March 2, 2021.

18

19                                  THOMAS O. RICE
                                 United States District Judge
20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 6
